 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
                                UNITED STATES DISTRICT COURT
12
                    EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION
13
14                                                  Case No. 1:18-cv-00697-AWI-EPG
     CARLOS ORNELAS,
15                                   Plaintiff,
                                                    ORDER ADOPTING SECOND
16 vs.                                              STIPULATION TO MODIFY
                                                    SCHEDULING ORDER
17 HOME DEPOT U.S.A., INC.; and DOES
     1 through 20, Inclusive,                       Accompanying Documents:
18                                                  SECOND STIPULATION TO MODIFY
                                  Defendants.       SCHEDULING ORDER
19
                                                    Complaint Filed: October 6, 2017
20                                                  Answer Filed:     May 18, 2018
                                                    Trial Date: October 27, 2020
21
22
23
24
25          Upon consideration of the parties’ Stipulation to Modify Scheduling Order for good cause

26 shown, it is hereby ORDERED that:
27          All deadlines and dates in the Order Adopting Stipulation In Part And Modifying

28 Scheduling Order (ECF. No. 28) are modified as indicated below.
                                                   -1-
                   ORDER ADOPTING 2ND STIPULATION TO MODIFY SCHEDULING ORDER
                                   Case No. 1:18-cv-00697-AWI-EPG
1
           Deadline                             Current Dates            New Dates
2          Nonexpert Discovery Cutoff      January 24, 2020     February 21, 2020
           Plaintiff’s Expert Disclosure   February 11, 2020    March 10, 2020
3
           Defendant’s Expert Disclosure   March 16, 2020       April 13, 2020
4          Rebuttal Expert Disclosure      April 16, 2020       May 14, 2020
           Expert Discovery Cutoff         May 21, 2020         June 18, 2020
5          Dispositive Motion Filing       July 9, 2020         July 9, 2020 (same)
           Deadline
6
           Settlement Conference           Not Set              Not Set (same)
7          Mid-Discovery Conference        July 23, 2020        July 23, 2020 (same)
           Pretrial Conference             August 27, 2020      August 27, 2020 (same)
8          Jury Trial                      October 27, 2020     October 27, 2020 (same)
                                           (same)
9
10
     IT IS SO ORDERED.
11
12     Dated:   December 2, 2019                       /s/
                                                UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -2-
                ORDER ADOPTING 2ND STIPULATION TO MODIFY SCHEDULING ORDER
                                Case No. 1:18-cv-00697-AWI-EPG
